JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED and ADJUDGED that the district court’s order granting appellee’s motion for summary judgment be affirmed.
Appellant failed to present evidence sufficient to create a triable issue of fact with *9respect to the second referral to the Office of Professional Responsibility (OPR); no “reasonable jury [could] find that the employer’s assei’ted non-discriminatory reason was not the actual reason and that the employer intentionally discriminated against the employee on the basis of race, color, religion, sex, or national origin.” Brady v. Office of the Sergeant of Arms, 520 F.3d 490, 494 (D.C.Cir.2008).
With respect to her retaliation claim, appellant also failed to present any evidence establishing a causal connection between the asserted adverse action (the second referral to OPR) and the protected activity. See, e.g., Woodruff v. Peters, 482 F.3d 521, 529-30 (D.C.Cir.2007).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for hearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.